In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana

         _________________________

              No. 06-12-00061-CV
        ______________________________



                    IN RE:
            WILLIAM WALLACE FREY



           Original Mandamus Proceeding




     Before Morriss, C.J., Carter and Moseley, JJ.
       Memorandum Opinion by Justice Carter
                                        MEMORANDUM OPINION

         William Wallace Frey has petitioned this Court for mandamus relief. Frey claims in his

petition to have filed requests for declaratory judgment, which the trial court has failed to hear or

rule upon. Frey asks this Court to compel the trial court to set a hearing date to consider Frey’s

motions for declaratory judgment. We deny Frey’s requested relief.

         Mandamus issues only when the mandamus record establishes (1) a clear abuse of

discretion or the violation of a duty imposed by law, and (2) the absence of a clear and adequate

remedy at law. Walker v. Packer, 827 S.W.2d 833, 839–40 (Tex. 1992) (orig. proceeding); see

In re Columbia Med. Ctr. of Las Colinas, 290 S.W.3d 204, 207 (Tex. 2009) (orig. proceeding).

It is the relator’s burden to provide this Court with a sufficient record to establish the right to

mandamus relief. Walker, 827 S.W.2d at 837; In re Pilgrim’s Pride Corp., 187 S.W.3d 197,

198–99 (Tex. App.—Texarkana 2006, orig. proceeding); see TEX. R. APP. P. 52.3.

         Frey has provided this Court with no documents supporting his request. For example, he

has supplied no copies of the requests for declaratory judgment he claims to have filed with the

trial court. This Court then has no way of knowing if such requests were actually filed or when

they were filed.1




1
 A trial court has a ministerial duty to consider and rule on a properly filed and pending motion within a reasonable
time. See In re Shaw, 175 S.W.3d 901, 904 (Tex. App.—Texarkana 2005, orig. proceeding).

                                                         2
       We find Frey has failed to demonstrate he is entitled to the extraordinary remedy of

mandamus relief. We, therefore, deny his petition.




                                                     Jack Carter
                                                     Justice

Date Submitted:       June 19, 2012
Date Decided:         June 20, 2012




                                               3